302 So.2d 342 (1974)
Shirley Hebert MESTAYER, Plaintiff and Appellee,
v.
Clarence A. MESTAYER, Jr., Defendant and Appellant.
No. 4773.
Court of Appeal of Louisiana, Third Circuit.
October 30, 1974.
Henry A. Bernard, Jr., New Iberia, for defendant-appellant.
Willis & Hardy by Earl H. Willis, Martinville, for plaintiff-appellee.
Before HOOD, CULPEPPER and WATSON, JJ.
CULPEPPER, Judge.
This is an appeal from a ruling of the trial judge ordering the defendant to amend *343 the accounting previously filed by him of the assets and liabilities of the community of acquets and gains previously existing between plaintiff and defendant.
We do not reach a consideration of the merits because we notice, ex proprio, motu, that the record does not contain a final judgment read and signed by the district judge in open court, LSA-C.C.P. Articles 1911 and 2083. The ruling complained of consists of a transcript of a minute entry dictated by the trial judge. The court reporter transcribed the ruling and certified that it is true and correct, but there is no judgment signed by the judge. The appeal must therefore be dismissed, Succession of Grigsby v. Hamilton, 211 So.2d 699 (La.App. 2d Cir. 1968); Gay v. Gay, 193 So.2d 537 (La.App. 3rd Cir. 1967); and Kleb v. Choate, 203 So.2d 422 (La.App. 3rd Cir. 1967).
In view of our above conclusions, it is unnecessary for us to consider the further possible objection that the ruling complained of is interlocutory and therefore not appealable.
For the reasons assigned, the appeal is dismissed. All costs of this appeal are assessed against the defendant appellant.
Appeal dismissed.